DETAILED ACTION
	Applicant’s amendment, filed 09/13/2021, has been entered.
	Claims 1-72 have been canceled.
	Claims 73-84 are pending 
Election/Restrictions
Applicant's election with traverse of Group I and species surface plasmon resonance assay and method without further step of neutralization assay in the reply filed on 09/13/2021 is acknowledged.  The traversal is on the ground(s) that the species of method comprising further screening in a sclerostin neutralization assay.  Upon further consideration, examination as been extended to method with neutralization assay.
Claims 83-84 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. 
Claims 73-82 are current under examination as they read on a method of isolating an antibody that binds sclerostin.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 73-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,329,176 and claims 19 and 45 of U.S. Patent 8,715,663.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
The patented claims are disclosed the same anti-sclerostin antibody comprising heavy chain and light chain of SEQ ID NOs: 209 and 205, respectively.  It would have been obvious to use this antibody as a reference antibody to perform a cross-blocking assay in order to screen for antibodies that have the same binding specificity.  One of ordinary skill would be motivated to use the known antibody to look for additional antibodies that have the same binding specification for the purpose of finding additional antibodies would confer a desirable therapeutic property or be useful in the general study of the protein.  With respect to the dependent claims (claims 74-82), it is noted that given the same or essentially the same antibody is being used for the cross-blocking ELISA, the percent maximum theoretical binding and the binding affinity of the second antibody would be identical to that of the claims. Therefore, the patented claims would render obvious of the present claims.

Conclusion
No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        November 17, 2021